THIS PURCHASE AGREEMENT BETWEEN: GOLDVALE RESOURCES INC. #2006 – 3070 Guildford Way Coquitlam, BC V3B 7R8 Attention:Steve Merry and ANA SIMPSON 1201 – 1188 Quebec Street Vancouver, BC V6A 4B3 RE:SALE AND ACQUISITION OF MINERAL CLAIMS, NORTH-CENTRAL BRITISH COLUMBIA, CANADA The following terms and conditions are applicable for the sale of 2 mineral claims 200km northeast of Smithers, British Columbia, Canada by Ana Simpson (herein after referred to as “RS”) to Goldvale Resources Inc. (herein after referred to as “GVR”). Both RS and GVR agree to the following: a) RS will transfer title to the mineral claims listed in Exhibit “A” and outlined in Exhibit “B” to GVR within 30 days of this agreement. These claims willbe contiguous hard rock mineral claims covering over 850 hectares. b) RS will provide to GVR within 30 days of this agreement a geological report summarizing the mineral claims, particulars of recent sampling and geological investigation, copies of all records, a budget for further work and recommendations, and all other information and material relevant to a geological report requisite for filing with the regulatory bodies. c) RS will ensure that the claims shall be maintained in good standing for up to 24 months from the date of claim recording and can provide geological consulting services for the claims. d) RS shall sell 100% (one hundred percent)interest in the claims to GVR subject to a 2½% Net Smelter Royalty (NSR) a total of $25,000.00.1½% of the NSR can be acquired for $1.0 million within 12 months from commencement of commercial production.Advance royalties of $20,000 shall be paid annually commencing January 17, 2010. e) If GVR fails to make the advance royalty payments on the 5 year anniversary of the claims, as described in (d) above, then GVR agrees to transfer ownership of the subject mining claims to RS within no less than a 10 day period. GVR shall: i) Pay $55,000 to RS on or before May 15, 2006 and a further $20,000 on or before May 15, 2009. ii) Provide the name and number of an individual or corporate Free Miner Certificate to transfer the claims into. By signature witnessed below, the undersigned hereby acknowledge that they have read and understood and agree to the aforementioned terms. Dated at Vancouver, British Columbia, Canada this 26th day of April, 2006. per Goldvale Resources Inc.
